Montgomery, J.
This is a petition to set aside a decree entered against the petitioner for taxes assessed upon the general tax roll of 1894. From an order grant*705ing the relief prayed, the respondents, Roberts and Crane, appeal.
After the original petition was filed, an amendment was permitted, setting up that in the decree, when entered, was a blank, under the heading “Amount Decreed against Lands,” which was subsequently filled out by an employé in the county treasurer’s office; and the evidence introduced in support of the petition fully sustains the allegation, bringing the case within the case of Morgan v. Tweddle, 119 Mich. 350.
It is objected that, as the term at which the decree was entered had elapsed, an amendment to the petition could not be permitted. The decree had not been enrolled, and a bill of review was not required. We think it was within the power of the court to permit the amendment.
Inasmuch as this error avoids the decree, we need not discuss the other questions raised.
The order appealed from is affirmed.
The other Justices concurred.